Citation Nr: 1134343	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  09-03 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim for service connection for a right hip disorder, including a right hip replacement.

2.  Whether new and material evidence has been submitted to reopen the previously denied claim for service connection for a low back disorder, as a residual of a compression fracture.

3.  Entitlement to service connection for a right hip disorder, including as secondary to the service-connected right knee disability.

4.  Entitlement to service connection for a low back disorder, including as secondary to the service-connected right knee disability.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.


7.  Entitlement to a rating higher than 10 percent for residuals of a laceration of the right knee with degenerative joint disease (DJD/arthritis).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from July 1952 to June 1954.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified before the undersigned at a Board hearing at the RO in March 2011.  A transcript is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for right hip and low back disorders and tinnitus and an increased rating claim for his right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  An unappealed September 2001 rating decision was the last final prior decision denying service connection for right hip and low back disorders.  

2.  Additional evidence received regarding the right hip and low back disorder claims since the September 2001 rating decision is not cumulative or redundant of evidence already of record and it relates to an unestablished fact necessary to substantiate these claims, and raises a reasonable possibility of substantiating these claims.  

3.  The Veteran's bilateral hearing loss did not manifest during service or for many years thereafter, and is not causally or etiologically related to service, including noise the Veteran was exposed to during service.


CONCLUSIONS OF LAW

1.  The September 2001 rating decision denying service connection for right hip and low back disorders is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the claims for right hip and low back disorders.  38 U.S.C.A. § 5108 (West 2002& Supp. 2010); 38 C.F.R. § 3.156(a) (2010).  

3.  The Veteran's bilateral hearing loss was not incurred in or aggravated by his military service and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in August and November 2007, which was prior to VA initially adjudicating his claims in February 2008, the preferred sequence.  These letters informed him of the evidence required to substantiate his claims and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  These letters complied with Dingess by discussing the downstream disability rating and effective date elements of his claims.  So he received all required VCAA notice before initially adjudicating these claims.  There resultantly was not a timing defect in the provision of the notice.  

With respect to the new and material evidence claims, the tailored VCAA notice required for a new and material evidence claim under Kent v. Nicholson, 20 Vet. App. 1 (2006) is not necessary because this decision grants the benefit sought in the new and material evidence claims in that the claims for entitlement to service connection for right hip and low back disorders are reopened.  Moreover, as the pleading party, he, not VA, has this burden of proof for showing there is a VCAA notice error in timing or content and, furthermore, that it is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  He and his representative have not made any such pleading or allegation.

VA also fulfilled its duty to assist the Veteran by obtaining all known relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted personal statements and took advantage of the opportunity to present personal hearing testimony.  Additionally, the RO obtained his service treatment records (STRs), all VA and identified private treatment records, and has arranged for VA compensation examinations.  In particular, the RO arranged for a VA compensation examination in January 2009 for a medical nexus opinion concerning the cause of his claimed bilateral hearing loss - including, in particular, in terms of whether it is attributable to his military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).


II.  Analysis

New and Material Evidence Claims - Right Hip & Low Back Disorders

Because the right hip and low back claims were denied in a previous decision which is now final, the Board has the jurisdictional responsibility to determine whether new and material evidence has been submitted to reopen these claims, irrespective of what the AOJ determined, because this threshold issue controls the Board's jurisdiction to adjudicate these claims on their underlying merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92 (March 4, 1992).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  

When determining whether a claim should be reopened, the Board must determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108.  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's claims for service connection for right hip and low back disorders were previously considered and denied by the RO in a September 2001 rating decision.  There was no evidence of in-service incurrence of right hip and low back disorders on review of his STRs, and no competent evidence etiologically linking his current right hip and low back disorders to service on a direct basis.  More pertinent to his contentions, the RO also noted a lack of evidence establishing service connection on a secondary basis to his service-connected right knee disability.  He did not appeal after the RO notified him of his appellate rights later that month.  The decision became final and binding on him on the merits of that time.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Board must consider the evidence added to the record since that September 2001 rating decision, which includes recent VA treatment records, a January 2009 VA examination report, and the Veteran's personal statements and hearing testimony transcript.  See Evans v. Brown, 9 Vet. App. 273 (1996).  This additional evidence is not only new, it is also material to the disposition of this claim.  

The Veteran has submitted personal statements and provided hearing testimony that he has experienced progressive right knee pain and "awkward gait" problems on the right side since active duty service, which in turn led to him falling and fracturing his right hip and low back pain in a post-service accident many years after service, in 1996.  The Veteran is competent to attest to experiencing pain and imbalance symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).  

Also, the January 2009 VA examination report which reflects that the examiner opined that the Veteran's current right hip disorder (diagnosed as status-post right total hip replacement) is not caused by or related to military service or his service-connected right knee condition.  Similarly, the examiner opined that his current low back DJD and compression fracture are not caused by or related to his service-connected right knee condition.  Since this examination report was not part of the claims file at the time of the previous decision, it is considered new evidence.  In addition, as this evidence relates to an unestablished fact necessary to substantiate the claims, providing a nexus opinion regarding whether his current right hip disorder and low back disorders are related to his right knee disability, it is also considered material evidence.  See also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), (Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion).  Accordingly, the Veteran's service-connection claims for the right hip and low back disorders are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


Service Connection Claims

The Veteran contends that his hearing loss is related to noise he was exposed to during service.

Service connection is granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  
38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Stated somewhat differently, to establish entitlement to service connection, there must be:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Organic diseases of the nervous system, such as sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

With respect to hearing loss, impaired hearing will be considered to be a disability for VA benefits purposes when: (1) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or (2) the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2010).

He clearly has hearing loss that is a ratable disability for VA standards under 38 C.F.R. § 3.385, as shown by his January 2009 VA examination report.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Also, the Board accepts the allegations of in-service noise exposure during the course of duties firing guns in the honor guard and around heavy equipment in the carpentry shop.  In that regard, although his service treatment records are silent for treatment and diagnoses of hearing loss, his alleged military noise exposure is uncontradicted and even conceded by the examiner.  

But, it still has to be shown that his current hearing loss is a consequence of that accepted noise exposure in service.  The crucial inquiry of the appeal is whether his current bilateral hearing loss is related to or the result of his military service, or instead due to other unrelated factors.  See Shedden, 381 F.3d at 1166-67 (causal relationship necessary).  This claim ultimately fails because the January 2009 VA compensation examiner concludes the Veteran's bilateral hearing loss is less likely than not caused by or a result of acoustic trauma during his military service.  The rationale for the opinion was that STRs contained no clinical evidence of hearing ability during service, and the examiner stated that the opinion was based on the conceded history of service noise exposure (including the brief length of service and type of exposure), the configuration of the hearing loss and the age of the Veteran.  

Given the VA examiner's review of the in-service and post-service treatment records in the claims file, personal interview of the Veteran, physical examination, and discussion of the rationale of the opinion, the Board finds the January 2009 VA examiner's opinion is highly probative evidence against the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  And because this VA examiner readily conceded his in-service acoustic trauma, there was due recognition of this claimed injury in service.  Cf. Dalton v. Nicholson, 21 Vet. App. 23 (2007).  There is no medical evidence to refute this highly probative medical evidence.

He also does not establish presumptive service connection for his bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  There is no objective indication he had sensorineural hearing loss within one year of his discharge from service, certainly not to the required minimum compensable degree of at least 10-percent disabling (see 38 C.F.R. §§ 4.85, 4.86).  

The only remaining evidence which purports to relate the Veteran's hearing loss to in-service noise exposure consists of the Veteran's own statements.  He is competent, even as a layman, to testify concerning his supposed difficulty hearing dating back to his in-service acoustic trauma because this is capable of lay observation and experience since it is within his five senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  

But the Board must consider the Veteran's lay testimony regarding the purported history of his hearing loss and its relationship with his military service, not just alone or in isolation, but also along with the medical and other evidence of record to determine what evidence is most probative (competent and credible).  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

In this regard, the Board finds the Veteran's lay statements of hearing loss dating back to service to simply not be credible.  There is no competent medical evidence that the Veteran sought treatment for hearing loss until May 2004, nearly 50 years after his separation from service that would corroborate such an allegation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  In fact, his relatively recent June 1994 and July 1997 VA examination reports provide medical findings of normal hearing, contradicting the notion of long-standing hearing loss.  Thus, the Veteran's lay statements are entitled to limited probative value, which is outweighed by the VA examiner's highly probative medical opinion evidence against the claim.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), relating to chronicity and continuity of symptomatology.  But, again, there is a half-century lapse between separation and the first documented treatment for hearing loss, precluding this possibility.  See Maxson, 230 F.3d at 1333.  In this case, the causal relation element of Shedden cannot be met by continuity of symptomatology.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  So there is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

New and material evidence has been submitted to reopen the claim for service connection for a right hip disorder.  

New and material evidence also has been submitted to reopen the claim for service connection for a low back disorder.  

The claim for service connection for bilateral hearing loss is denied.



REMAND

Examination Needed for Tinnitus Claim

The Veteran should be afforded a VA examination to determine the etiology of his claimed tinnitus.  The Board acknowledges he has provided some inconsistent statements regarding his claimed tinnitus, but sees that he provides sufficient complaints of tinnitus to require further development by a VA examination and medical nexus opinion.  At a VA audiology consultation dated in May 2004, he reported periodic tinnitus.  However, he did not report tinnitus at the January 2009 VA examination.  But importantly, the Board acknowledges that the Veteran reported in July 2007 that he has had constant ("24/7") tinnitus since being on a firing range in service, so essentially alleging ear-ringing symptoms since service.  
In any event, the Veteran is competent to state that he has had tinnitus since acoustic trauma during service.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, the record suggests continuity of symptomatology since service.  Accordingly, the Board finds that a VA examination to determine the etiology of the Veteran's current tinnitus is warranted, since such opinion has not been provided by any VA examiner.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d)  and 38 C.F.R. § 3.159(c)(4).

Examination Needed for Right Hip and Low Back Disorders

In reopening these claims, the Board noted that the January 2009 VA examiner opined his right hip and low back disorders were not caused by or related to the service-connected right knee disability, which contradicts his primary contention.  Disability that is proximately due to, the result of, or chronically aggravated by a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a) and (b) (2010).  See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) and Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Unfortunately, this opinion is inadequate since the necessary rationale is absent.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA provides an examination in a service connection claim, the examination must be adequate).  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr, 21 Vet. App. at 311; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board finds a remand is necessary for a new VA examination and opinion based upon a thorough review of the evidentiary record, and with supporting rationale.

And the examiner did not indicate whether the Veteran's right hip and low back disorders were chronically aggravated by the service-connected right knee disability.  See 38 C.F.R. § 3.310.  The Board finds it additionally necessary to request another VA compensation examination to determine whether his claimed right hip and low back disorders were chronically aggravated by his right knee disability.  See 38 C.F.R. § 3.310(b) and Allen, 7 Vet. App. at 439; see also Barr, 21. Vet. App. at 303.  

Examination Needed for Right Knee Disability Claim

The Board finds another VA compensation examination is needed to reassess the severity of the Veteran's right knee disability, especially since the Veteran testified to progressive right knee pain at his personal hearing.  This indicates that his right knee disability may now be worse than when a VA examiner previously assessed his right knee severity.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Cf. Palczewski v. Nicholson, 20 Vet. App. 563 (2007) (Mere passage of time does not invoke the need for another or new examination.)  Also, his last VA compensation examination for this disability was in January 2008, so some 31/2 years ago.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995).  So, a more contemporaneous examination is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule an appropriate VA examination and medical opinion on the nature and etiology of his claimed tinnitus.  He is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of his pertinent medical and other history.

Based on a comprehensive review of the claims file and objective clinical evaluation, the examiner is asked to clarify whether the Veteran presently complains of and/or objectively has tinnitus.  And assuming he does presently complain of tinnitus, the examiner is then asked to provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that any current tinnitus is related to or dates back to the Veteran's military service.  In making this determination, the examiner should consider the Veteran's lay statements of tinnitus symptoms since service.  Solely for purposes of this examination, the examiner should assume that the Veteran did experience acoustic trauma in service, as he testified to at his March 2011 Board hearing.  

In making this determination, the examiner must also specifically acknowledge and discuss any competent and credible lay evidence regarding the occurrence of in-service tinnitus complaints as reported by the Veteran, as well as competent and credible lay testimony regarding the continuity of pertinent symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).

But the term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

2.  Schedule an appropriate VA compensation examination to determine the nature and etiology of the Veteran's right hip and low back disorders.  He is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on these pending claims.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of his pertinent medical and other history.

Based on a comprehensive review of the claims file and objective clinical evaluation, the examiner is asked to clarify all current right hip and low back disorders by specifying the present diagnoses.  And assuming there are present diagnoses, the examiner is then asked to provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that any current right hip and low back disorder, respectively, has been caused or made chronically worse (i.e., aggravated) by his service-connected right knee disability.  

But the term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

3.  Schedule an appropriate VA compensation examination to reassess the severity of the Veteran's right knee disability.  He is hereby advised that failure to report for this scheduled VA examination, without good cause, will have adverse consequences on this pending claim.  38 C.F.R. § 3.655.  The examination should include any diagnostic testing or evaluation needed.  

The claims file, including a complete copy of this remand, must be made available for review of his pertinent medical and other records.  The examiner must discuss the rationale for any opinions and conclusions expressed, whether favorable or unfavorable, based on the results of the examination and review of the record.

4.  Then readjudicate the claims in light of all additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


